OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed and case remitted to the Appellate Division, Second Department, for consideration of the facts pursuant to CPL 470.25 (2) (d) and 470.40 (2) (b). The trial court did not place defendant on illegal "interim probation” by postponing defendant’s sentence after her plea of guilty and placing her with a private drug treatment program (see, People v Avery, 85 NY2d 503; People v Smith, 85 NY2d 919).
*946Concur: Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick.